Citation Nr: 0011731	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) with bipolar 
affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1970.

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The RO, in pertinent part, granted 
entitlement to service connection for PTSD with assignment of 
a 30 percent evaluation effective November 25, 1992.  

The RO also denied entitlement to service connection for 
bipolar disorder and residuals of Agent Orange (AO) exposure; 
and denied entitlement to an increased (compensable) 
evaluation for malaria.

In January 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for residuals of AO 
exposure, granted entitlement to service connection for 
bipolar disorder as secondary to service-connected PTSD, and 
remanded to the RO the issue of entitlement to an increased 
(compensable) evaluation for malaria for further development 
and adjudicative actions.

In October 1997 the RO implemented the Board's January 1997 
decision by associating bipolar disorder with the service-
connected PTSD and retaining the 30 percent evaluation for 
the overall service-connected psychiatric disability, and 
affirmed the prior denial of entitlement to an increased 
(compensable) evaluation for malaria.

In April 1998 the Board denied entitlement to an increased 
(compensable) evaluation for malaria, and remanded to the RO 
the issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD with bipolar affective disorder for 
further development and adjudicative actions.

In November 1999 the RO affirmed the 30 percent evaluation 
for PTSD with bipolar affective disorder.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

PTSD with bipolar affective disorder is productive of not 
more than severe impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms are of such severity as to 
produce severe impairment in the ability to obtain and retain 
employment.


CONCLUSION OF LAW

The criteria for an initial increased evaluation of 70 
percent for PTSD with bipolar affective disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.132, Diagnostic Codes 9206-9411 (effective prior to 
November 7, 1996);  38 C.F.R. § 4.130; Diagnostic Codes 9432-
9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from August 1966 to June 
1970.  He served with the United States Marine Corps as an 
ammunition technician in Vietnam.  His decorations include a 
Vietnam Campaign Medal with device, a Vietnam Service Medal 
with a 4 device, a Presidential Unit Citation, and a Combat 
Action Ribbon.

The veteran filed a claim of entitlement to service 
connection for PTSD and bipolar disorder on November 25, 
1992.

VA conducted a special psychiatric examination of the veteran 
in April 1993.  The examiner noted that the claims file had 
been made available for review, and that he had seen the 
veteran for follow-up of his bipolar affective disorder 
symptomatology and was somewhat familiar to him.  The 
examiner noted that the veteran has a Bachelor of Arts Degree 
in government.  He related that he had never held a job 
outside of the military that lasted longer than six months.  
He had worked doing various odd jobs including management 
positions in restaurants and clerking.  His last job several 
years before was working in heating and air conditioning as 
an apprentice mechanic.  



The veteran was the first to admit that he had lead a very 
transient nomadic life style, and to have traveled to Alaska, 
Germany, various mountainous states and throughout the United 
States in search of work.  He claimed that he was a street 
drunk for approximately fifteen to 20 years following 
separation from service.  

The veteran reported that he had not been able to use his 
degree.  He was unable to describe all the jobs he had had 
stating that he either did not get along with his bosses or 
they did not get along with him.  In October 1987 he 
established his sobriety and had not drunk since or used 
other drugs.  In 1991 he spent approximately one year at a 
Vet Center as an outpatient for follow-up for PTSD and manic 
depressive symptomatology.  Apparently, since then, he had 
been doing considerably well.  He reported having been 
married from 1979 to 1981, but claimed that because of his 
alcohol history, problems with mental illness and dealing 
with war problems caused its termination.

The examination concluded in pertinent diagnoses of PTSD, and 
history of bipolar affective disorder, manic with psychotic 
features, but in medical remission.  The examiner noted that 
the veteran's PTSD was very evident from his two tours of 
duty in Vietnam when he was involved in considerable combat, 
death and dying situations.  He had vivid memories that were 
very intrusive.  He still had night sweats and nightmares.  
He had since and had partly in the past treated himself 
through illicit means with drugs and had maintained sobriety 
from alcohol and other drugs since 1987.  He had been under 
considerable psychiatric and mental health care and had 
gained much.  Presently his bipolar affective disorder was in 
clinical remission and he had only a few hyperarousal and 
hyperstartle responses with possible flashbacks, night sweats 
and intrusive thoughts still apparent.  The examiner noted 
that in severity both PTSD and bipolar affective disorder 
were approximately of equal significance.  


VA conducted a social and industrial survey of the veteran in 
early 1993.  It was reported that post service veteran 
attended college ultimately receiving a Bachelor of Arts in 
government in 1974.  He then opened a restaurant with some 
"partners" in Nevada City.  Although the restaurant was 
successful, the partnership failed, and he was forced to 
leave.  He was then involved in another restaurant, and spent 
six to nine months as a bartender.  He left this job because 
he refused to pay union dues.

The veteran then moved to Alaska where he helped open and 
then worked for a Denny's Restaurant for about two years.  He 
was ultimately fired due in part to onset of a bipolar 
disorder which ultimately required a non-voluntary commitment 
in Alaska and later in California.  Thereafter he worked at 
an airport for two years in Alaska, subsequent to which he 
lived on the proceeds from the sale of a home.  He attended 
air and refrigeration school for a couple of years but 
continued working at a variety of low paying jobs.  Alcohol 
adversely impacted on his life and resulted in several 
confrontations with the law and homelessness.  He sobered up 
in 1987 and obtained a contractor's license thereby working 
as a contractor and carpenter for a short time.  Currently he 
did part-time social work in two local halfway houses.

Further interview disclosed that what were later diagnosed as 
PTSD symptoms had been present for years.  He had a well 
documented history of challenging authority figures and 
suffering negative results of this such as job losses or even 
fist fights.  He liked to fish, read, and watch television.  
He did a considerable amount of walking.  He had stated long 
and short term goals which involved social service type work 
and additional schooling and pursuit of a graduate degree.  

The interviewer's impression shows that the veteran had a 
varied history of poly substance abuse, dependence, problems 
related to a bipolar disorder, a poor general work history, 
and limited good social connections.  He indicated he had 
experienced symptoms which can be viewed as consistent with 
PTSD.  These had been low grade and chronic since discharge 
but became exacerbated and required treatment after the 
outbreak of the Gulf War.  

VA conducted a special psychiatric examination of the veteran 
in August 1997.  His previous history was recounted.  
Pertinent findings obtained on examination show he was very 
intense and spoke very clearly with no breakdown in his 
thought processes.  He spoke very clearly and logically but 
with obviously a lot of resentment against the system for his 
present predicament.  He denied hallucinations but admitted 
to a lot of dialogues going back and forth in his head.  He 
denied really being suicidal although he had suicidal ideas 
and fantasies of violence, but no violent behavior or 
homicidal intent.  He was very clean and carried out his 
hygiene well.  He was bright, oriented, and sharp on memory 
and events.

There was no evidence of panic.  He did not appear to be 
depressed but quite serious with a breaking out of rather 
biting type of humor.  He had sleep impairment, both falling 
and staying asleep.  He was quite a disciplined, controlled 
man at the present time.  The diagnoses were PTSD, combat 
related, severe; and bipolar affective disorder, mixed, 
currently in remission.  The Global Assessment of Functioning 
Score (GAF) was 50.  The examiner noted this had probably 
been between 45 and 60 in the past year.  The examiner noted 
that the veteran's stressors were marked due to his 
occupational, financial, and social predicament.

The examiner noted that the veteran's initial problem was 
PTSD related to Vietnam combat.  He also had bipolar symptoms 
and problems seen by the examiner to have been triggered by 
his decompensation secondary to PTSD and PTSD behavior.  The 
examiner noted that PTSD was primary, and bipolar affective 
disorder was secondary.  PTSD destabilized him and as he 
destabilized a bipolar type of pattern emerged.  PTSD seemed 
to be the more severe, and the bipolar problem was manageable 
with his behavioral approaches and with lithium.

VA conducted a social and industrial survey of the veteran in 
August 1997.  The interviewer concluded that the veteran had 
been experiencing a greater degree of dysfunction in his life 
as a direct result of PTSD.  He had exhibited definite signs 
and symptoms of PTSD.  



There were significant social and industrial factors which, 
in the interviewer's opinion, were indicative of severe 
dysfunction in the veteran's past and present life.  It was 
the recommendation of the interviewer that the veteran be 
granted an increased evaluation for PTSD.

Associated with the claims file are VA treatment records 
dated during the 1990's including references to the veteran's 
adjustments in view of his physical and psychiatric symptoms 
and disorders.

VA conducted a special psychiatric examination of the veteran 
in August 1999.  The examiner recorded that the claims file 
and all records had been made available for review prior to 
the examination.  The examiner summarized that during service 
the veteran had seen significant combat.  He had his first 
manic episode in 1979, and over a period of several years had 
a very stormy course, albeit he also was using alcohol 
excessively during that time.  Eventually his bipolar 
disorder was stabilized on Lithium Carbonate.  He attained 
sobriety approximately 12 years before and had had only minor 
problems associated with his bipolar disease since that time.

During the past three years since his last VA examination, he 
felt that there had been no substantial change in his 
condition.  He had continued to attempt to find gainful 
employment and believed that he had probably gone to 
approximately 200 interviews during these several years but 
had not been able to obtain a job except for a part time job 
which he had held for the past four or five years with the 
Lane Community Mental Health where he worked as an on call 
mental health associate.  He related that he obtained some 
work during the summer and around holidays but overall was 
generally unemployed and had not worked even half time 
throughout the past several years.  He had hoped that he 
would get a full time offer from this agency but had never 
had that opportunity since working for them.

The veteran stated that he continues to have difficulties 
with his experiences as a Marine in Vietnam.  He continued to 
think about the war on a day time basis.  He often 
experienced intrusive thoughts that interfered with his 
functioning from time to time.  His current employer was 
aware of his problems, and that he was having more than the 
average difficulty.  He had been able to ask for some 
reduction in stress on his job and they had been most 
cooperative in this regard.  The veteran stated that he had 
significant disturbance in sleep.  He found it difficult to 
fall asleep because he sometimes thought about his 
experiences in Vietnam.  He did not sleep soundly, awakened 
at least once during the night, and then had difficulty 
falling back asleep.  He felt that he had nightmares, 
although he did not have much recollection of content.  He 
noticed that often his bedding was in great disarray in the 
morning.

The veteran related that he still had difficulty with 
numerous triggers.  He resisted going to the lab for blood 
tests because he was afraid the technician might spill some 
blood which was a significant trigger for him in terms of his 
combat experiences.  He avoided news programs that might talk 
of violence or a war of any kind.  He would not associate 
with other veterans for fear that they would begin to discuss 
the war.  He was triggered by such odors as diesel fuel, by 
sounds such as helicopters, and in general avoided any 
circumstances that might bring back these particular 
memories.  He also avoided on-going counseling which might be 
helpful to him because he did not want to be involved with 
other veterans and talk about his experiences.

The veteran lived a very isolative life.  He was single, did 
not date anyone feeling that people were uncomfortable with 
veterans and he did not want to experience further loss of 
self-esteem.  He read, liked to fish, and went out at times 
to pursue those activities.  He exercised regularly and liked 
to hike but did most of these activities in a solitary 
manner.  He felt disconnected from his family.  He felt quite 
lonely.  He experienced frank suicidal thoughts but did not 
feel that he would act on these feelings understanding that 
they are more from frustration of where his life is at this 
time.  

The veteran related that his moods were generally up and 
down, but he did not believe that they were illogical.  He 
felt that they are usually situationally related, and he did 
not feel that it was a chemical or bipolar type of mood swing 
noting that he had not experienced that type of mood swing 
for a number of years, and the only possible bipolar symptom 
that he was aware of is his difficulty falling asleep.

Pertinent clinical findings obtained on examination show the 
veteran was well oriented to person, place, and time.  His 
mode of behavior showed some anxiety but there was no 
abnormal movement noted.  There was no evidence of impairment 
in thought processes and there was no evidence of delusions, 
hallucinations or other gross indicators of psychotic 
processes.  Mood was described as anxious but this seemed to 
be primarily related to the interview situation.

The veteran admitted to suicidal ideation but did not feel 
that he would ever act on these feelings recognizing that it 
is more of an existential experience.  Sleep habits were 
quite disturbed.  He was having difficulty falling asleep and 
staying asleep.  Memory for both recent and past was intact.  
There was no evidence of blocking memory content.  Speech was 
normal for rate, volume, and tone.  There were no irrelevant, 
illogical or obscure patterns.  Affect was blunted but 
appropriate to verbalizations.  Intelligence was estimated to 
be in the average to greater than average range based on 
academic background, verbal behavior, and apparent fund of 
information.  There was no evidence of ritualistic behavior.  
Impulse control was rated as good, judgment was good, and 
insight was good.

The examiner noted he was responding to the instructions from 
the Board remand.  In terms of bipolar disorder, he was 
unable to truly elicit any symptomatology other than some 
difficulty quieting his (the veteran's) mind at bedtime which 
was on the other hand not clearly a symptom of bipolar 
disorder but could be just as easily and more probably a 
symptom of PTSD.  It appeared that the bulk of the 
symptomatology that was being exhibited on examination was 
strictly related to PTSD.




The diagnosis and symptoms claimed and evaluated in this 
examination were specifically supported by the objective 
findings.  The psychiatric symptoms were attributed to the 
veteran's combat experiences in the Marine Corps in Vietnam 
and were not exacerbated by military service.  The present 
diagnoses were consistent with diagnoses from prior VA 
examinations.  The examiner's conclusions were based on 
review and knowledge of current and relevant psychological 
literature, including evaluation against the specific 
diagnostic criteria of the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition.

The examiner recorded it was important to note that the 
veteran had not shown evidence of substance abuse problems 
for over 12 years.  With respect to occupational functioning, 
he appeared to be moderately disabled.  This was evidenced by 
having difficulty in his part time job with intrusive 
thoughts and anxiety that were related to being overcome with 
thoughts about his combat experience after being triggered by 
some environmental circumstance.  There appeared to be no 
interval improvement in his occupational functioning since 
his last VA examination.

With respect to social functioning the veteran seemed to be 
the same as it was at the time of his last VA examination.  
He was quite isolative, unwilling to experience any sense of 
rejection and avoided any social contact that might set off 
any trigger that would bring back intrusive thoughts or 
flashbacks of his experiences in the military.  Taken 
together, the examiner concluded that the veteran continues 
to be moderately disturbed and showed no interval improvement 
since his last VA examination in 1997.

The examiner reiterated that he saw almost no symptomatology 
at the time of examination from bipolar disorder.  It 
appeared that the veteran was quite stable on his Lithium 
Carbonate.

The examiner summarized that the veteran experienced events 
outside the range of usual human experience while serving in 
Vietnam on two tours.  He continued to have difficulty in 
terms of re-experiencing these traumas by recurrent and 
intrusive recollections of the events and intensive 
psychological distress at exposure to events that symbolized 
or resembled an aspect of the traumatic event.  He exhibited 
persistent avoidance of stimuli and used great effort to 
avoid thoughts or situations that aroused recollections of 
the trauma which in turn had decreased his interest in 
significant activities in his life.  He felt detached and 
estranged from others.  There was a restricted range of 
affect noted.  There were also persistent symptoms of 
increased arousal including difficulty falling or staying 
asleep and some irritability.  He still had significant 
physiological reactivity upon exposure to events that 
symbolized or resembled an aspect of the traumatic event.

The examiner diagnosed prolonged PTSD, bipolar I disorder, 
and alcohol dependence in full sustained remission.  For 
psychological stressors the examiner recorded that the 
veteran continued to be troubled by intrusive thoughts of his 
combat experiences and thus avoided activities that would 
trigger him which created significant social isolation and 
made it difficult for him to function easily in the job 
situation.  The level of impairment was noted as moderate.  
The GAF was 60.  The higher GAF in the past year was 60.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999);  38 C.F.R. § 4.2 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the disorders of the psychiatric system were 
amended effective November 7, 1996.  61 Fed. Reg. 52695-52702 
(Oct. 8, 1996).  Thus, the regulatory criteria governing the 
evaluation of the appellant's PTSD with bipolar affective 
disorder changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the regulation effective prior to November 7, 1996, 
where the ability to establish and maintain effective 
relationships with people was definitely impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in definite industrial impairment, a 50 percent 
evaluation was provided for PTSD.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment.  The 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).



Where the ability to establish and maintain effective 
relationships with people was considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable impairment, a 50 percent evaluation 
was provided for PTSD.

Where the ability to establish and maintain effective and 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain impairment, a 70 percent evaluation was 
provided for PTSD.

Where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, and there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, with 
demonstrable inability to obtain or retain employment, a 100 
percent evaluation was provided for PTSD.  38 C.F.R. § 4.132; 
Diagnostic Code 9411 (effective prior to November 7, 1996).

Prior to November 7, 1996, for definite impairment of social 
and industrial adaptability, a 30 percent evaluation was 
provided for bipolar disorder.  For considerable impairment 
of social and industrial adaptability, a 50 percent 
evaluation was provided for bipolar disorder.  

For severe impairment of social and industrial adaptability, 
a 70 percent evaluation was provided for bipolar disorder.  
For active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability, a 100 percent evaluation was 
provided for bipolar disorder.  38 C.F.R. § 4.132; Diagnostic 
Code 9206 (effective prior to November 7, 1996).





Effective November 7, 1996, occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events, a 30 percent evaluation is 
provided for PTSD or bipolar disorder.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week; difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent evaluation is provided for PTSD 
or bipolar disorder.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
provided for PTSD or bipolar disorder.




Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation, or own name, a 100 
percent evaluation is provided for PTSD or bipolar disorder.  
38 C.F.R. § 4.130; Diagnostic Codes 9432-9411 (effective 
November 7, 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991);  
38 C.F.R. §§ 3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD with bipolar affective disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected PTSD with bipolar affective disorder (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the most 
recent remand in April 1998, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran was given the 
opportunity to submit additional evidence pertinent to his 
appeal, additional medical documentation referable to his 
treatment was obtained, and he was afforded the benefit of a 
contemporaneous, comprehensive psychiatric examination.  The 
Board has not been made aware of any additional evidence 
which has not already been requested and/or obtained 
pertinent to the veteran's appeal.  Accordingly, the Board 
finds that the record is ready for appellate review.

The Board's review of the evidentiary record discloses that 
the veteran has been contending with symptomatic disabling 
manifestations of PTSD which have been classified by 
competent medical authority as severe in nature.  Application 
of the more favorable previous criteria to the veteran's 
claim permits the assignment of a 70 percent rating.  The 
evidentiary record reflects a rather intense clinical picture 
of isolative behavior.  Domestic upheaval, erratic and 
unstable employment, and persistent PTSD symptomatology 
through the years.  

While a bipolar affective disorder has also been diagnosed 
and considered as secondary to and at one time of equal 
severity with PTSD, it has for the most part been found to be 
in remission and on the basis of the current evidentiary 
record relevant to the current appeal, has not been a 
significant or contributing factor in the veteran's overall 
psychiatric symptomatology which, on the basis of VA medical 
opinions, is dominated by PTSD elements.  Accordingly, the 
criteria for rating a bipolar affective disorder prior and 
subsequent the date of the amended regulations do not provide 
for a higher evaluation.

Under the previous criteria effective for rating PTSD, a 70 
percent evaluation contemplated severe social and industrial 
inadaptability.  This is clearly the veteran's case.  He is 
currently working on a part time basis and his 
responsibilities in his job have been reduced to accommodate 
his symptomatology.  He essentially keeps to himself, and any 
activities he considers pleasurable, such as fishing and 
walking, are done by himself.

The record is replete with descriptions of ongoing and rather 
intense PTSD symptomatology such as nightmares, intrusive 
thoughts, startle reaction, irritability, etc.  The veteran 
has felt disconnected from his family.  He even avoids 
psychotherapy which could be helpful since he does not wish 
to discuss or dwell on his combat experiences which 
unfortunately appear to have dominated his daily life 
activities.  The record strongly supports the grant of 
entitlement to an initial evaluation of 70 percent for PTSD 
with application of the previous criteria effective prior to 
November 7, 1996.  

Effective November 7, 1996, the Board finds that both the 
previous as well as amended criteria permit the maintenance 
of the 70 percent evaluation.  In this regard, the record 
shows that with respect to the previous criteria, the 
veteran's PTSD has been productive of severely disabling 
symptomatology.  As to the revised criteria, he has 
experienced deficiencies in most areas of social and 
industrial impairment with respect to his family and work.  
There has been sufficient evidence of suicidal ideation as 
noted on repeated VA psychiatric examinations.  Depression, 
impaired impulse control, difficulty in adjusting to social 
situations, and inability to establish and maintain effective 
relationships have also been recorded.

The Board does not find that PTSD has been productive of 
total disablement under either the previous or amended 
criteria.  In this regard, there has been no total 
occupational and social disablement.  There record shows that 
the veteran, while not employed full time in the typical 
industrial setting, has nevertheless pursued numerous 
occupations with limited success and is currently employed 
though on a rather limited basis.  

The veteran's employment responsibilities have entailed 
accommodations due to his rather intense psychiatric 
symptomatology.  Additionally, while experiencing disabling 
symptomatology, the veteran has nonetheless maintained 
control of his mental faculties.

In cannot be said that either prior to or subsequent to the 
effective date for implementation of the amended criteria for 
rating psychiatric disorders, the veteran satisfied the 
requirements for a 100 percent evaluation.

Without doubt his PTSD manifestations adversely have affected 
his functioning from a social and industrial aspect, but not 
to a complete or totally disabling degree.  He does maintain 
employment.  He has never been out of control of his mental 
faculties or with reality, and has been adept in overall 
communications in social and industrial environments when 
these occasions have presented themselves.  The veteran, 
though leading an isolative life style, was never in virtual 
isolation in his community, nor did he ever experience 
totally incapacitating psychoneurotic episodes.  There was 
never a question of inability to perform activities of daily 
living.  He was never disoriented and memory loss was never 
to the extent that he forgot the names of close relatives, 
his occupation or his own name.

For the foregoing reasons and bases, it is the judgment of 
the Board that the record supports a grant of entitlement to 
an initial evaluation of 70 percent for PTSD with bipolar 
affective disorder effective from the date of the initial 
grant of service connection, i.e., November 25, 1992.  As the 
Board noted earlier, this case involves the original rating 
assigned by the RO.  The Board finds no basis to assign 
staged ratings as the evidentiary record in its totality or 
in the aggregate reflects no more nor less than severe 
disablement.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  




The Board, however, is still obligated to seek al issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran with the criteria for assignment of 
extraschedular evaluation, but did not actually discuss them 
in its consideration.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  The veteran has 
not required inpatient care.  While PTSD has limited the 
veteran to part time work and accommodations due to his 
psychiatric symptomatology, he is nonetheless employed and as 
such marked interference with employment for the purpose of 
extraschedular evaluation has not been demonstrated.

The current schedular criteria contemplating the granted 70 
percent evaluation adequately compensate the veteran for the 
nature and extent of severity of his PTSD with bipolar 
affective disorder.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
with bipolar affective is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

